Exhibit 10.4

Territory License Agreement

between

Molecular Insight Pharmaceuticals, Inc

and

BIOMEDICA Life Sciences, S.A.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I

   3

Definitions

   3

Article II

   9

License

   9

Article III

   11

Manufacture and Supply

   11

Article IV

   12

Development and Commercialization

   12

Article V

   15

Consideration

   15

Article VI

   21

Call Back Option and Right of First Discussions

   21

Article VII

   23

Intellectual Property

   23

Article VIII

   28

Representations and Warranties

   28

Article IX

   30

Confidentiality

   30

Article X

   31

Announcement and Publicity

   31

Article XI

   32

Term and Termination

   32

Article XII

   34

Indemnification and Insurance

   34

Article XIII

   36

Information on Clinical Safety and Pharmacovigilance

   36

Article XIV

   37

Governing Law and Jurisdiction

   37

Article XV

   37

Miscellaneous Provisions

   37

 

2



--------------------------------------------------------------------------------

TERRITORY LICENSE AGREEMENT

Molecular Insight Pharmaceuticals, Inc. / BIOMEDICA Life Sciences S.A.

This territory license agreement (“Agreement”), dated this 1st day of September,
2009 (the “Effective Date”) is entered into by and between Molecular Insight
Pharmaceuticals, Inc. (referred to herein as “MIP”), a corporation organized and
existing under the laws of The Commonwealth of Massachusetts and having its
principal office at 160 Second Street, Cambridge, MA 02142 USA, and BIOMEDICA
Life Sciences S.A., a corporation organized and existing under the laws of
Greece, with offices at 4 Papanikoli Str., 15232 Halandri, Athens, Greece
(referred to herein as “BIOMEDICA”), with Greek Tax ID of 094413470, from the
tax office of FAEE Athens; each a “Party” and collectively the “Parties” hereto.

RECITALS

WHEREAS, MIP has experience with and has developed and controls certain
intellectual property and technical information with respect to a pharmaceutical
product known as Onalta™. In particular, MIP has licensed exclusive and
non-exclusive worldwide rights from Novartis AG to certain intellectual property
relating to radiolabeled somatostatin analogues;

WHEREAS, BIOMEDICA has expertise in the health care market, radiopharmaceuticals
in particular, and is engaged in the innovation and R&D in the subject areas.

WHEREAS, BioMedica wishes to obtain, and MIP desires to grant, a territory
license from MIP for the development, exploitation and commercialization of
Onalta™;

WHEREAS, the Parties have executed a Letter of Intent (LOI) on March 26, 2009,
in furtherance of this purpose.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the sufficiency of which is hereby
acknowledged, the Parties to this Agreement mutually agree as follows:

1. DEFINITIONS

 

1.1. “Accounting Standards” shall mean, with respect to MIP, U.S. GAAP (United
States Generally Accepted Accounting Principles) and, with respect to BIOMEDICA,
IFRS (International Financial Reporting Standards).

 

1.2.

“Affiliate” shall mean any entity that directly or indirectly controls or is
controlled by or is under common Control with a Party to this Agreement. For
purposes of this definition, “control” or “controlled” means ownership directly
or through one or more Affiliates, of fifty percent (50%) or more of the shares
of stock entitled to vote for the election of directors, in the case of a

 

3



--------------------------------------------------------------------------------

 

corporation, or fifty percent (50%) or more of the equity interest in the case
of any other type of legal entity, status as a general partner in any
partnership, or any other arrangement whereby a Party controls or has the right
to control the board of directors or equivalent governing body of a corporation
or other entity, or the ability to cause the direction of the management or
policies of a corporation or other entity.

 

1.3. “Agreement” shall mean this Agreement together with all exhibits,
schedules, and appendices attached to this Agreement, all as respectively
amended, modified or supplemented by the Parties in accordance with the terms of
this Agreement.

 

1.4. “BIOMEDICA Field” shall mean human oncology therapeutic use, and use of the
Indium 111 labeled Compound for dosimetry purposes in relation to therapy
administration of the Product.

 

1.5. “BIOMEDICA New Intellectual Property” shall exclude technology developed
jointly by the Parties.

 

1.6. “Calendar Year” shall mean the calendar year, starting on January 1 and
ending on December 31, in which the first sale of the Compound or the Product
occurs and each successive calendar year.

 

1.7. “Change of Control” shall mean any of the following events: (a) any Third
Party (or group of Third Parties acting in concert) becomes the beneficial
owner, directly or indirectly, of fifty percent (50%) or more of the voting
power of the stock then outstanding of a Party; (b) a Party consolidates with or
merges into another corporation or entity, or any corporation or entity
consolidates with or merges into the Party, in either event pursuant to a
transaction in which fifty percent (50%) or more of the total voting power of
the stock outstanding of the surviving entity normally entitled to vote is not
held by the Parties holding more than fifty percent (50%) of the outstanding
shares of a Party prior to such consolidation or merger; (c) any Third Party (or
group of Third Parties acting in concert) obtains the power to direct or cause
the direction of the management and policies of a Party by any lawful means
whatsoever; or (d) a Party conveys, transfers or leases all or substantially all
of its assets.

 

1.8. “Commercialization” or “Commercialize” shall mean activities conducted by a
Party either by itself or through a Third Party and directed to marketing,
promoting, distributing, importing, exporting, offering for sale or selling a
Product, which may include pre-launch market preparation, whether undertaken by
a Party alone or with a partner or a sub-licensee. When used as a verb,
“Commercialize” means to engage in Commercialization.

 

1.9. “Commercially Reasonable Effort” shall mean the efforts and resources
customarily used in the industry by a company of similar size for a product with
an equivalent sales and profit potential to the Product.

 

4



--------------------------------------------------------------------------------

1.10. “Compound” shall mean a lyophilized kit comprising the DOTA-chelated
somatostatin peptide analogue known as edotreotide plus excipients provided.

 

1.11. “Confidential Information” shall mean and include any and all Know-How,
data and information, not in the public domain. It shall also include, but not
be limited to, information relating to the Product and/or Compound, or the
business, research and development activities, results of clinical trials,
regulatory proceedings, finances, contractual relationships and operations of
the Parties.

 

1.12. “Controlled” or “Controls”, when used in reference to intellectual
property, shall mean the legal authority or right of a Party hereto (or any of
its Affiliates) to grant a license or sub-license of intellectual property
rights to another Party, or to otherwise disclose proprietary or trade secret
information to such other Party, without breaching the terms of any agreement
with a Third Party, infringing upon the intellectual property rights of a Third
Party, or misappropriating the proprietary or trade secret information of a
Third Party.

 

1.13. “Development” shall mean all activities conducted by a Party either by
itself or through a Third Party, as are necessary for an application for a
Marketing Authorization.

 

1.14. “Development Costs” shall mean, with respect to the Compound or Product,
expenses and other costs, including regulatory expenses, incurred by or on
behalf of a Party in connection with the Development of the Compound or Product,
including, the costs of clinical trials, the preparation, collation and/or
validation of data from such clinical trials and the preparation of medical
writing and publishing.

 

1.15. “Effective Date” shall mean the date first above written.

 

1.16. “EMEA” shall mean the European Medicines Agency or its successor agency.

 

1.17. “First Commercial Sale” shall mean the first sale of the Compound or the
Product to a Third Party by BIOMEDICA or an Affiliate or sub-licensee of
BIOMEDICA in a country in the Territory following applicable EMEA approval for
or consent to compassionate use of the Compound or the Product and/or Marketing
Authorization in one indication of the Product in the Territory.

 

1.18. “Good Clinical Practice” or “GCP” shall mean the generally accepted
standard of Good Clinical Practice within the pharmaceutical industry for the
design, conduct, performance, monitoring, auditing, recording, analyses and
reporting of clinical trials that provides assurance that the data and reported
results are clinical and accurate and that the rights, integrity and
confidentiality of the trial subjects are protected.

 

1.19. “Good Manufacturing Practices” or “GMP” shall mean the then current Good
Manufacturing Practices as such term is defined from time to time by the FDA or
other relevant Governmental Authority having jurisdiction over the development,
manufacture or sale of the Product in the Territory pursuant to its regulations,
guidelines or otherwise.

 

5



--------------------------------------------------------------------------------

1.20. “Initial Period” is the time from the effective date until the filing of a
marketing application

 

1.21. “Interim Period” is the time from the filing of the marketing application
to the final action by the EMEA.

 

1.22. “Marketing Authorization” shall mean, with respect to a country in the
Territory, the approval by the appropriate authority necessary for the
Commercialization of the Product in that country. For the sake of clarity,
Marketing Authorization shall not include the reimbursement approval.

 

1.23. “NDA” or “New Drug Application” shall mean a new drug application and all
amendments and supplements thereto filed with the EMEA, or any such Regulatory
Authority requiring such filing, including all documents, data and other
information concerning a pharmaceutical product that are necessary for gaining
Marketing Authorization to market and sell such pharmaceutical product.

 

1.24. “NDA Acceptance” shall mean the date upon which the Product NDA submitted
by BIOMEDICA is deemed filable by the EMEA or the equivalent dossier is accepted
for review by any other country’s respective Regulatory Authority.

 

1.25. “Net Sales” shall mean with respect to the Compound and the Product the
gross amount invoiced by or on behalf of BIOMEDICA and its Affiliates and
sub-licensees for the Compound or Product sold to Third Parties other than
sub-licensees in bona fide, arms-length transactions, less the following
customary deductions, determined in accordance with the BIOMEDICA’s Accounting
Standards as generally and consistently applied by BIOMEDICA, to the extent
included in the gross invoiced sales price of any Compound or Product or
otherwise directly paid or incurred by BIOMEDICA, its Affiliates or
sub-licensees with respect to the sale of such Compound or Product: i) normal
and customary trade and quantity discounts actually allowed and properly taken
directly with respect to sales of the Compound or Product; ii) amounts actually
repaid or credited by reasons of defects, rejection recalls, returns, rebates
and allowances of goods; iii) chargebacks and other amounts paid on sale or
dispensing of such Compound or Product; iv) amounts payable resulting from
governmental mandated rebate programs; v) tariffs, duties, mandatory transaction
or sales related type fees imposed by any governmental entity (even if paid to a
third party), excise, sales, value- added and other taxes (other than taxes
based on income); vi) retroactive price reductions specifically identifiable to
the Compound or Product that are actually allowed or granted; vii) customary
cash discounts for timely payment; viii) delayed ship order credits; ix)
discounts pursuant to indigent patient programs and patient discount programs
and coupon discounts; and x) all freight, postage and insurance included in the
invoice price.

 

  1.25.1.  Sales from BIOMEDICA to its Affiliates shall be disregarded for
purposes of calculating Net Sales. Any of the items set forth above that would
otherwise be deducted from the invoice price in the calculation of Net Sales but
which are separately charged to Third Parties shall not be deducted from the
invoice price in the calculation of Net Sales.

 

6



--------------------------------------------------------------------------------

  1.25.2.  In the case of any sale or other disposal of the Compound or the
Product between or among BIOMEDICA and its Affiliates or sub-licensees, for
resale, Net Sales shall be calculated as above only on the value charged or
invoiced on the first arm’s-length sale thereafter to a Third Party;

 

  1.25.3.  In the case of any sale which is not invoiced or is delivered before
invoice, Net Sales shall be calculated at the time of shipment or when the
Compound or the Product is paid for, if paid for before shipment or invoice;

 

  1.25.4.  In the case of any sale or other disposal for value, such as barter
or counter-trade, of any Compound or Product, or part thereof, other than in an
arm’s length transaction exclusively for money, Net Sales shall be calculated as
above on the value of the non-cash consideration received or the fair market
price (if higher) of the Compound or Product in the country of sale or disposal;

 

  1.25.5.  In the event the Compound and the Product is sold in a finished
dosage form containing the Compound in combination with one or more other active
ingredients (a “Combination Product”), the Net Sales of the Compound or Product,
for the purposes of determining royalty payments, shall be determined by
multiplying the Net Sales (as defined above in this Article) of the Combination
Product by the fraction, A/(A+B) where A is the weighted (by sales volume)
average sale price in a particular country of the Compound or Product when sold
separately in finished form and B is the weighted average sale price in that
country of the other product(s) sold separately in finished form. In the event
that such average sale price cannot be determined for both the Compound, Product
and the other product(s) in combination, Net Sales for purposes of determining
royalty payments shall be agreed by the Parties based on the relative value
contributed by each component, such agreement shall not be unreasonably delayed
or withheld.

 

1.26. “Know-How” shall mean proprietary or non proprietary information relating
to the Compound and/or the Product excluding the regulatory CMC information for
the chemical manufacturing process. The information shall include the relevant
specifications, technical data, inventions, discoveries, formulation, processes,
trade secrets, expertise developments and regulatory information of the Product
controlled by MIP as well as, chemical, stability, pharmacological, safety,
clinical data, analytical and quality control data, whether or not protected
under patent, trademark, copyright or other legal principles, to which MIP has
rights at the Effective Date. For the sake of clarity, any information related
to the manufacture of the Tyr-3 octreotide will not be disclosed to BIOMEDICA.

 

7



--------------------------------------------------------------------------------

1.27. “Novartis License Agreement” shall mean the license agreement entered into
by and between Novartis and MIP dated November 3, 2006 and any amendments
thereto.

 

1.28. “Novartis” shall mean Novartis Pharma AG, a corporation organized and
existing under the laws of Switzerland, and having its principal offices at
Lichtstrasse 35, CH-4056 Basel, Switzerland.

 

1.29. “Novartis Patents” shall mean those patents and patent applications owned
or Controlled by MIP during the term of this Agreement with a claim encompassing
Compound, Product, or any other formulations of Compound, processes, uses and
intermediates for the foregoing and shall include any patents or patent
applications and any continuations, continuations-in-part, divisions,
provisionals, substitutions, patents of addition, reissues, examination,
renewals or extensions thereof (including any supplemental patent certificates)
and any confirmation patent or registration patent and all foreign counterparts
of any of the foregoing.

 

1.30. “ Onalta” and “www.onalta.com” shall mean the trademarks owned and
selected by MIP for the Product.

 

1.31. “Peptide” shall mean the DOTA-chelated somatostatin peptide analogue known
as edotreotide.

 

1.32. “Product” shall mean the yttrium radiolabeled Compound for therapeutic use
and indium-111 radiolabeled Compound for dosimetry purposes, both in a form
ready for use in human clinical trials and/or by the ultimate consumer with the
trademark of Onalta.

 

1.33. “Regulatory Authority” shall mean the EMEA or additional governmental or
regulatory agencies in the Territory responsible for applicable Marketing
Authorization.

 

1.34. “Royalty Term” shall have the meaning as set forth in article 5.6.

 

1.35. “Sub-licensee” shall mean a Third Party to whom BIOMEDICA may grant a
right or license to use Novartis Patents or Know-How to make, use or sell any
Product in the Territory.

 

1.36. “Term” shall have the meaning as set forth in article 11.1.

 

1.37. “Territory” shall mean those countries as of the Effective Date belonging
to the European Union, the European Free Trade Association (Switzerland,
Iceland, Lichtenstein and Norway), Eastern Europe, Russia and the other former
Commonwealth of Independent States (CIS), the Middle East and Arabic States,
Turkey, and the North Africa region. “Territory” shall specifically exclude the
State of Israel unless and until such rights become available pursuant to
article 2.4.

 

8



--------------------------------------------------------------------------------

1.38. “Trademark” shall mean MIP’s “Onalta” related trademarks, logos, and
tradenames.

 

1.39. “Valid Claim” shall mean an issued claim of a Novartis Patent which claim
has not been held invalid or unenforceable by final decision of a court or other
governmental agency of competent jurisdiction, unappealable or unappealed within
the time allowed for appeal, and which is not admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise.

The following Schedules attached to this Agreement are hereby incorporated by
reference:

Exhibit A:         BIOMEDICA Business Plan

Exhibit B:         Intellectual Property

Exhibit C:         Examples of Contingent Milestone Payment Calculations

Exhibit D:         Examples of Permitted Disclosures

2. LICENSE

 

2.1 Grant to BIOMEDICA. Subject to the terms and conditions of this Agreement,
MIP hereby grants to BIOMEDICA exclusively within the Territory, a
royalty-bearing license under its rights in the Novartis Patents and Know-How
necessary for BIOMEDICA to (i) develop, (ii) market, (iii) advertise,
(iv) manufacture, (vi) have manufactured, (vii) import, (viii) export,
(ix) distribute, and (x) commercialize the Compound and the Product, including
securing all regulatory approvals and performing clinical studies. Such rights
granted are expressly conditioned on and subject to the Novartis License
Agreement. In addition, MIP hereby grants to BIOMEDICA a non-exclusive,
non-transferable license to use the trademark ONALTA in connection with sale or
distribution of the Product throughout the Territory subject to the terms and
conditions set forth below. For the avoidance of doubt, the rights granted
herein are for the Compound when used as a therapeutic Product, and BIOMEDICA
shall not be granted any rights to use, sell or otherwise promote the Compound
or Product as a diagnostic product.

 

2.2 MIP agrees that in the event that it grants future sublicenses under the
Novartis License Agreement on more favorable terms than the terms set forth in
this Agreement, MIP will offer such terms to BIOMEDICA provided such terms are
not unfairly discriminatory to BIOMEDICA. More favorable payment terms to a
third party licensee which are either not under MIP’s control (such as
government imposed terms), or reasonable in light of the size and limited
economic opportunity in the subject country or region, shall not constitute
unfair discrimination.

 

9



--------------------------------------------------------------------------------

2.3 Sub-license. BIOMEDICA shall have the right to grant, under the license
granted in article 2.1, additional sub-licenses to Third Parties with respect to
the Product, provided that the terms and conditions of sub-license agreements
shall be consistent with the terms of this agreement. BIOMEDICA shall undertake
to enforce the provisions of such sub-license agreements and shall remain
responsible for the performance of sub-licensee’s obligations. BIOMEDICA shall
cause each sub-licensee to execute any and all additional documents reasonably
requested by MIP to reflect the conditions set forth in this agreement.

 

  2.3.1 BIOMEDICA’s right to grant Third Party sublicenses hereunder is
expressly conditioned upon prior written notice and approval by MIP and by
Novartis, which approval from MIP shall not be unreasonably withheld.

 

2.4 Limitations of Rights. It is acknowledged and agreed that no other license
rights are granted by MIP to BIOMEDICA other than the license expressly granted
by the provisions of Article 2.1, and that MIP expressly retains all other
rights under any MIP Know-How and MIP Patents.

 

2.5 MIP-NOVARTIS Change in Payment Terms. To the extent that MIP and NOVARTIS,
or in the event of material breach by Novartis enter into a new agreement
reducing the payments to be paid to Novartis under the Novartis License
Agreement and/or amending the payment structure, MIP agrees to extend the
benefit of any such reduction or amendment to BIOMEDICA to the extent fair and
reasonable.

 

2.6 Additional Countries. If exclusive sublicense rights to the Novartis Patents
become available in ******, then MIP shall notify BIOMEDICA in writing of the
existence of such rights, and the Parties shall undertake to include ******
within the Territory under this Agreement. Other than ******, if after the
Effective Date but within the Term of this Agreement, if MIP desires to
sublicense rights to the Novartis Patents for any country not included in the
Territory, then MIP shall give BIOMEDICA reasonable notice of its intent and an
opportunity to participate in negotiations for sublicense rights in such
country.

 

2.7 Transfer of MIP Information and MIP Files. MIP shall use reasonable efforts
to transfer to BIOMEDICA within ninety (90) days of the Effective Date or such
longer period as reasonably required by MIP, instructions and training manuals
for the radiolabeling and patient administration of the Compound, existing as of
the Effective Date, on an “as is” basis. For the sake of clarity MIP shall not
be requested to perform clinical trials or animal studies with the Compound or
Product, and all data and files shall be transferred as is with no further
obligations on MIP. The MIP information provided hereunder shall remain the
property of MIP, but BIOMEDICA shall be free to use it in connection with the
sublicense granted above.

 

10

 

 

*Confidential Treatment Requested*



--------------------------------------------------------------------------------

2.8 Liaison. The primary contact persons (the “Contact”) at BIOMEDICA and MIP
are set forth in Section 15.8, and these designated persons shall act as
liaisons for the purpose of this Agreement, which role shall include but not be
limited to receiving the reports set forth in Articles 4.2 and 5.8 and other
notices under this Agreement. The Parties may change their respective Contact at
any time by providing written notice to the other Party.

3. MANUFACTURE AND SUPPLY

 

3.1 Purchase of Compound and Product. During the Term of this Agreement
BIOMEDICA shall purchase all of its requirements for the Compound and the
Product exclusively and solely from MIP, a MIP designated third party
manufacturer, and/or a BIOMEDICA designated third party manufacturer approved by
MIP. BIOMEDICA shall not, without the written authorization from MIP, supply or
otherwise distribute the Compound or Product to any third party outside of the
Territory.

 

  3.1.1 Supply agreement. The Parties agree to begin good faith negotiations on
a definitive supply agreement for the Compound and the Product immediately upon
execution of this Agreement. It is the goal of the Parties to finalize the
supply agreement within 14 days of the Effective Date of this Agreement. The
Parties acknowledge that the effective date of the supply agreement shall be
concurrent with the date MIP enters into a manufacturing agreement with an MIP
designated third party, manufacturer. The Parties understand and acknowledge
that the supply agreement will include an advance payment by BIOMEDICA for
inventory on the following schedule:

 

  •  

Qtr-4 2009        ******

 

  •  

Qtr-1 2010        ******

 

  •  

Qtr-2 2010        ******

 

  •  

Qtr-3 2010        ******

 

  •  

Qtr-4 2010        ******

 

  •  

Qtr-1 2011        ******

 

  •  

Qtr-2 2011        ******

 

  3.1.2

The acquisition of product from inventory will be at the agreed-to price for
both the Compound and the Product (section 3.4). For the sake of clarity, the
Parties agree that the supply agreement referenced above in Section 3.1.1 will
include a minimum purchase requirement by BioMedica, with the amount(s) and
frequency of such minimum purchase to be

 

11

 

 

*Confidential Treatment Requested*



--------------------------------------------------------------------------------

 

negotiated by the Parties acting in good faith. The inventory payments referred
to in section 3.1.1 will be credited against purchases once purchases exceed
milestones that will be defined in the supply agreement between MIP and
BIOMEDICA.

3.2 Responsibility for Manufacturing Product. MIP, or the MIP designated third
party manufacturer shall supply BIOMEDICA’s requirements for the Product for a
period of ten years following the Effective Date of this Agreement upon terms to
be agreed in the supply agreement.

 

3.3 Responsibility for Manufacturing Compound. MIP, or the MIP designated third
party manufacturer shall supply BIOMEDICA’s requirements for the Compound for a
period of five years following the Effective Date of this Agreement upon terms
to be agreed in the supply agreement.

 

3.4 ****** License Termination: Immediately upon execution of this Agreement,
MIP and BIOMEDICA jointly agree to develop and implement a Peptide distribution
plan to be effective concurrent with MIP’s termination of the ****** Agreement
(90 day notice required) in order to be able to seamlessly supply peptide within
the Territory.

 

3.5 Pricing Commitment: MIP will provide the Compound for radiolabeling during
the interim period until the Product, Onalta™, is available. BIOMEDICA will
purchase the Compound at an agreed upon single unit dose price of ******.
BIOMEDICA will be responsible for Y-90 isotope purchase for the production at
radiopharmacies until the Product, Onalta™, is available. BIOMEDICA will
purchase the Product at an agreed upon unit price of ******.

 

3.6 Training and Support: MIP will provide reasonable levels of technical
support to BIOMEDICA at BIOMEDICA’s request on a time and materials basis. The
Parties will enter into good faith discussions regarding the details of such
support and associated costs upon request by BIOMEDICA. Such support will take
place as soon as reasonably possible and primarily focused on training
BIOMEDICA’s personnel.

4. DEVELOPMENT AND COMMERCIALIZATION

 

4.1 Development Costs. BIOMEDICA shall be solely responsible for all Development
and Commercialization activities to be conducted pursuant to this Agreement from
the Effective Date and all costs related thereto. BIOMEDICA has developed a
Business Plan (the “Business Plan”) attached hereto Exhibit A that describes in
detail the Development and Commercialization activities that BIOMEDICA will
undertake in connection with the Compound and the Product. BIOMEDICA commits to
implement the Development and Commercialization activities substantially in
accordance with the “Business Plan” Development milestones and timelines shown
on page 20 of Exhibit A.

 

12

 

 

*Confidential Treatment Requested*



--------------------------------------------------------------------------------

4.2 Reports: BIOMEDICA shall provide to MIP reports detailing its Development
and Commercialization activities as set forth below. If BIOMEDICA should elect a
third party manufacturer of the Product pursuant to article 3.3, then the report
shall include all manufacturing information, including but not limited to lot
numbers, Product specifications, and GMP compliance.

 

  4.2.1 During the Initial Period, no later than thirty (30) days after the end
of each calendar quarter, BIOMEDICA shall provide written reports to MIP
containing specific and detailed information regarding BIOMEDICA’s performance
under each of the Timelines and Milestones set forth in the Business development
Plan, including but not limited to (i) a summary of the regulatory activities
for the Product, including any material changes in such activities since the
prior reporting period, (ii) a summary of the clinical study results for the
Compound and the Product, including any material changes in the clinical
activities since the prior reporting period, (iii) other development activities
for the Licensed Product (which may include material changes in the projected
timelines) as deemed appropriate by BIOMEDICA in its reasonable discretion, and
(iv) a summary of material planned regulatory and clinical activities for the
four (4) calendar quarters following such reporting period; the relevant
reporting period shall be the three (3)-month period ending
March 31, June 30, September 30 or December 31 of each calendar year preceding
such report, as applicable;

 

  4.2.2 During the Interim Period, no later than sixty (60) days after the end
of each six (6)-month period ending June 30 and December 31 of each calendar
year (semi-annual), BIOMEDICA shall provide written reports to MIP containing
the information specified in clause (i) above for the six (6)-month reporting
period ending June 30 or December 31 of each calendar year preceding such report
and a summary of material planned regulatory and clinical activities for the
following two (2) six (6)-month periods ending December 31 and June 30; and

 

  4.2.3 Thereafter, no later than sixty (60) days after the end of each calendar
year, BIOMEDICA shall provide written reports to MIP containing the information
specified in clause (i) above for each calendar year preceding such report and a
summary of material planned regulatory and clinical activities for the following
calendar year (each report referred to in clauses (i), (ii) and (iii), a
“Development Report”). MIP shall be permitted to disclose summaries of
Development Reports provided by BIOMEDICA to MIP.

 

4.3 Development Efforts. BIOMEDICA shall use Commercially Reasonable Efforts to
develop and register the Product and shall be solely responsible for compiling
the NDA for each Product in the BIOMEDICA Field at its own expense. BIOMEDICA
may request MIP’s involvement with any NDA, and BIOMEDICA shall pay all charges
associated with MIP’s assistance on a time and materials basis for any requested
involvement by MIP’s personnel.

 

  4.3.1 Medical Symposia, Advisory Boards or other Meetings with Key Opinion
Leaders. BIOMEDICA agrees that, if it is planning to hold such a meeting, at
least one member of MIP’s management shall have the right to attend (at MIP’s
sole expense)

 

13



--------------------------------------------------------------------------------

4.4 Development Committee. The parties shall establish a development committee
to review and discuss current material clinical development activities and
safety information relating to the Compound and the Product, and review and
discuss as appropriate future material clinical development, medical symposia,
publications in top peer reviewed journals and regulatory plans for the Compound
and the Product. BIOMEDICA and MIP may each appoint up to four (4) members to
the development committee.

 

  4.4.1 Development Committee Meetings. Beginning no later than ninety (90) days
after the Effective Date, the Development Committee shall meet quarterly through
the Initial Period. After the Initial Period the Development Committee will meet
semi-annually during the Interim Period. Thereafter, the Development Committee
shall meet annually. All meetings of the Development Committee will be timed to
follow the receipt of the Reports (as defined in Section 4.2 above) and will be
held in person at a mutually agreeable time and location.

 

4.5 Clinical Trials. BIOMEDICA shall be solely responsible for and shall bear
all the costs related to the conduct of clinical trials required to file NDAs in
the Territory. BIOMEDICA undertakes to run the clinical trial program in
accordance with GCP. MIP retains the right to read and access data from
BIOMEDICA’s clinical trial including supporting data for MIP’s NDAs in regions
outside the territories.

 

4.6 Marketing Efforts - Market Launch. BIOMEDICA shall use Commercially
Reasonable Efforts to launch and sell the Product in the Territory for as long
as this Agreement is in effect. The parties agree to meet and discuss marketing
and market launch activities with a post development committee as set forth
below in section 4.7.

 

4.7 Post-Development Committee: Within six (6) months of the Effective Date, the
parties shall establish a “Post-Development Committee” to provide information
sharing and be a forum for creative discussion and problem solving relating to
(i) BIOMEDICA’s pre-launch activities, timelines and pre-commercialization plan
ii) sales force development plans and marketing plans (iii) an overview of the
market penetration rates by territory and any other relevant issues. Each party
shall appoint no more than three (3) members to the Post-Development Committee.

 

  4.7.1 Post-Development Committee Meetings: The first meeting of the
Post-Development Committee shall occur within one (1) year of the Effective Date
at which meeting time the committee meeting schedule will be determined.

 

14



--------------------------------------------------------------------------------

  4.7.2 Post-Development Committee Meeting Expenses. Each party shall bear all
expenses of their respective members relating to their participation on the
Post-Development Committee.

 

4.8 Booking Sales. BIOMEDICA shall, at its own expense, book sales of the
Compound and the Product as distributed by or on behalf of BIOMEDICA.

 

4.9 Pricing. BIOMEDICA shall be free to set prices of the Compound and the
Product.

 

4.10 Product Name. Product sold or distributed pursuant to this Agreement shall
be sold or distributed under the ONALTA Trademark and all such use shall be
governed by the terms provided herein.

 

4.11 Compound Name. Compound sold or distributed pursuant to this Agreement
shall be sold or distributed under the name edotreotide radiolabeling kit for
intravenous use and all such use shall be governed by the terms provided herein.

5. CONSIDERATION

 

5.1 License Fee. Upon execution of this Agreement, in consideration of the
exclusivity in negotiations enjoyed by BIOMEDICA prior to execution of this
Agreement for the rights granted to BIOMEDICA hereunder, BIOMEDICA shall pay and
shall cause to be released to MIP the sum of ****** that the Parties have
previously escrowed. In addition, in further consideration of the rights granted
herein, BIOMEDICA shall pay to MIP, the additional sum of ****** such payment
due upon execution of this Agreement. These initial license payments shall not
be credited against any royalty or other payments to be made pursuant to this
Agreement, and shall not be refundable.

 

5.2 Milestone Payments. In consideration of the rights granted to BIOMEDICA by
MIP hereunder, BIOMEDICA shall make the following milestone payments to MIP.
These milestone payments shall not be credited against any royalty or other
payments to be made pursuant to this Agreement, and shall not be refundable
unless otherwise indicated. BIOMEDICA shall spontaneously notify MIP of such
events upon occurrence thereof, whereupon MIP shall submit an invoice to
BIOMEDICA requesting such milestone payment. The payment shall be received by
MIP 60 days after the occurrence of such milestone.

 

  5.2.1 ****** shall be due three (3) months after a first sale of the Compound
following EMEA approval for or consent to compassionate use of the Compound

 

15

 

 

*Confidential Treatment Requested*



--------------------------------------------------------------------------------

  5.2.2 ****** shall be due upon submission of the first NDA by BIOMEDICA in the
Territory.

 

  5.2.3 ****** shall be due upon NDA Acceptance in the Territory.

 

  5.2.4 In addition to the amount provided in article 5.2.3, ****** shall be due
and payable upon the granting of Marketing Authorization by the EMEA.

 

  5.2.5 The payments under article 5.2.2 and 5.2.3 shall be reduced ****** going
forward, or will be retroactively refunded in the amount of ****** of the stated
sum if the milestone has already be achieved, upon MIP submitting an NDA or
obtaining NDA Acceptance outside of the Territory.

 

  5.2.6 If subsequent to the Effective Date, pursuant to article 2.4 the Parties
expand the Territory to include additional countries not specified as part of
the Territory as of the Effective Date, and the additional countries generate an
incremental increase in Net Sales greater than ****** over the original
countries in the Territory, then BIOMEDICA shall not be entitled to the
reduction or refund specified in article 5.2.5. In addition, to the extent any
refund has been paid by MIP, then BIOMEDICA shall repay the corresponding
refunded portion to MIP.

 

5.3 Additional Milestone Payments. The following milestone payments shall be in
addition to those specified in Section 5.2, and shall be payable to MIP in the
Calendar Quarter following that in which the milestone is achieved pursuant to
article 5.10. The following additional milestones under this article 5.3 shall
be cumulative. These additional milestone payments shall not be credited against
any royalty or other payments to be made pursuant to this Agreement, and shall
not be refundable. The payment shall be received by MIP 60 days after the
occurrence of such milestone.

 

  5.3.1 ****** shall be due upon achieving cumulative Net Sales of the Compound
and/or the Product in excess of ******;

 

  5.3.2 An additional ****** shall be due and payable upon achieving cumulative
Net Sales of the Compound and/or the Product in excess of ******;

 

16

 

 

*Confidential Treatment Requested*



--------------------------------------------------------------------------------

  5.3.3 An additional ****** shall be due and payable upon achieving cumulative
Net Sales of the Compound and/or the Product in excess of ******; and

 

  5.3.4 An additional ****** shall be due and payable upon achieving cumulative
Net Sales of the Compound and/or the Product in excess of ******.

 

5.4 Contingent Milestone Payments. MIP’s rights under the Novartis Patents, and
by extension BIOMEDICA’s license rights thereto, are subject to a one-time
Call-Back Option as defined by the Novartis and MIP License Agreement and as
essentially set forth below in article 6 herein. The Call Back Option is
triggered when aggregate worldwide Net Sales of Product in a Calendar Year first
reach ******.

 

  5.4.1 BIOMEDICA shall provide MIP with reasonable advance notice if its sales
forecasts project potential Net Sales of the Compound and/or the Product could
reach ****** in a Calendar Year.

 

  5.4.2 If worldwide Net Sales of the Compound or the Product reach ****** in a
Calendar Year, then BIOMEDICA agrees to fully cooperate with MIP as part of any
Novartis due diligence inquiry. BIOMEDICA shall assume all costs associated with
its involvement in such due diligence.

 

  5.4.3 Should Novartis decide not to exercise its Call Back Option, then
BIOMEDICA shall pay the following contingent milestone payments to MIP on a
pro-rata basis as determined by BIOMEDICA Net Sales as a proportion of worldwide
Net Sales. Where a previously-triggered contingent milestone payment is
triggered in a future year, then ****** shall govern an equitable contribution
and credit back to any sublicensee having earlier contributed to such previously
triggered contingent milestone payment.

 

  5.4.3.1

****** once an annual worldwide Net Sales amount of ****** is achieved, payable
in two equal installments, the first payment due by January 31 st of the
Calendar Year following the year in which the milestone is achieved and the
second payment 12 months later.

 

  5.4.3.2

An additional ****** once an annual worldwide Net Sales of ****** is achieved,
payable in two equal installments, the first payment due by January 31st of the
Calendar Year following the year in which the milestone is achieved and the
second payment 12 months later.

 

  5.4.3.3

An additional ****** once an annual worldwide Net Sales amount to ****** is
achieved, payable in two equal installments, the first payment by January 31st
of the Calendar Year following the year in which the milestone is achieved and
the second payment 12 months later.

 

17

 

 

*Confidential Treatment Requested*



--------------------------------------------------------------------------------

5.5 Royalties. In addition to the license fees set forth in article 5.1 and the
milestone payments set forth in articles 5.2, 5.3 and 5.4, and as further
consideration for the license rights granted to BIOMEDICA hereunder, BIOMEDICA
further agrees to pay to MIP royalties on BIOMEDICA’s and/or its Sub-licensee’s
aggregate Net Sales for both the Compound and/or the Product in the Territory,
during the Royalty Term at a rate calculated according to the following:

 

  5.5.1 ****** of the annual Net Sales of the Compound and/or the Product for
Net Sales amounting to less than ****** annually.

 

  5.5.2 ****** of the Net Sales of the Compound and/or the Product on the
incremental sales between ****** and ****** annually.

 

  5.5.3 ****** of the Net sales of the Compound and/or the Product on the
incremental sales over ******.

 

5.6 Royalty Term: Royalties shall be payable quarterly on a country-by-country
basis from the First Commercial Sale of the Product until the occurrence of the
later of: (i) the expiration of the latest to expire Novartis Patent including
any extensions in each such country or (ii) 10 years from First Commercial Sale.
Royalty payments shall be received by MIP no later than 30 days from the close
of the quarter.

 

5.7 The Combination Royalty: In the event that the Peptide, Compound and / or
Product (“MIP Component”) is formulated with a different or other active
ingredient or a second product to comprise a fixed Combination Product, the “net
sales” of the MIP Component, for purposes of determining royalty payments to
Novartis and MIP, shall be determined by multiplying the Net Sales of the
Combination Product by the fraction, A/(A+B), whereas A is the weighted average
sales price of the Product (by sales volume) when sold independently and B is
the weighted average sales price (by sales volume) of the other
product-component when sold independently. In the event the weighted average
sales price cannot be determined for either “A” or “B”, the Parties hereto shall
agree on an alternative method for calculating “net sales” of the MIP Component
of the Combination Product for purposes of calculating royalties to Novartis and
MIP. In such event, the Parties shall agree on the methodology prior to
submitting the registration dossier for the Combination Product, taking into
account relevant factors such as, but not limited to, the relative cost and
value contributed by each component weighted proportionally.

 

18

 

 

*Confidential Treatment Requested*



--------------------------------------------------------------------------------

5.8 Equity/Option Rights. In addition to the license fees set forth in article
5.1, the milestone payments set forth in articles 5.2, 5.3 and 5.4, and the
royalty payments in article 5.5, and as further consideration for the license
rights granted to BIOMEDICA hereunder, MIP is entitled to the following stock
option grant and conditions:

 

  5.8.1 BIOMEDICA grants MIP an option to have BIOMEDICA assign, transfer and
convey a minority shareholder interest in BIOMEDICA to MIP upon conclusion of
and execution of the Comprehensive Agreement:

 

  5.8.2 BIOMEDICA grants MIP an option to have BIOMEDICA assign, transfer and
convey a minority shareholder interest in BIOMEDICA to MIP upon EMEA approval.

 

  5.8.3 The amount in equivalent shares which MIP shall have the right to
exercise under the option grant in (i) and (ii) above, is exactly ****** of the
total, non-diluted interest, in all classes of any issued and authorized shares
outstanding in BIOMEDICA at the time of each exercise, assuming a fair market
valuation of BIOMEDICA at ****** on the Effective Date of this Agreement;

 

  5.8.4 To the extent B BIOMEDICA’s grant of the option grant in (i) and
(ii) above is subject to Board or shareholder approval, BIOMEDICA agrees to, in
good faith, seek to secure all necessary approvals, or alternatively, to secure
a commitment by a major shareholder for the transfer of its shares to MIP.

 

  5.8.5. BIOMEDICA represents that it believes that it has the legal right to
make the above commitments. In the event that such commitments violate
applicable Greek or E.U. securities laws or rules, then the above grants may, to
the extent possible, be rewritten or amended, consistent with the intent of the
parties, to cure any deficiencies therein, and if this is not possible, the
commitments are automatically null and void.

 

  5.8.6 In the event of a change of control, bankruptcy or dissolution by MIP,
or in the event that MIP desires to transfer or assign any equity interest that
it may hold in BIOMEDICA, BIOMEDICA shall have a right of first refusal to buy
back all or a portion of MIP’s interest in BIOMEDICA’s equity.

 

5.9 Sales Reports. After the First Commercial Sale of the Compound or the
Product and during the Term of this Agreement, BIOMEDICA shall furnish or cause
to be furnished to MIP on a quarterly basis a written report showing the Net
Sales of Product in each country in the Territory.

 

  5.9.1 Timing. Each quarterly report shall be due within thirty (30) days
following the close of each quarter.

 

  5.9.2 Records. BIOMEDICA shall keep accurate records in sufficient detail to
enable the amounts due hereunder to be determined and to be verified by an
independent certified public accountant mutually agreed upon by the Parties.

 

19

 

 

*Confidential Treatment Requested*



--------------------------------------------------------------------------------

5.10 Currency Exchange. All royalty payments shall be made in United States
Dollars (“USD”). With respect to sales or other dispositions of the Compound or
the Product invoiced in a currency other than USD, the Net Sales and amounts due
to MIP hereunder will be expressed in USD equivalent calculated on a monthly
basis in the currency of the country of sale and converted to their dollar
equivalent using the Daily Spot Rate on the last day of the period, published in
the Reuters System - Reuters Daily Rates between 09:00 a.m. and 10 a.m. CET.

 

5.11 Payment Due Date; Accrual. Payments shall be made by wire transfer as
directed by the receiving Party or to the address designated herein. Milestones
and Royalties which have accrued during any Calendar Year and are required to be
shown on a sales report provided under this Article 5 of the Agreement shall be
due and payable as set forth in the relevant sections in this Article 5
pertaining to such Milestones and Royalties.

 

  5.11.1 BIOMEDICA and Sub-licensees shall keep for three (3) years from the
date of each payment of milestones and royalties, complete and accurate records
of sales by BIOMEDICA and Sub-licensees of the Compound and the Product in
sufficient detail to allow the accruing payments to be determined accurately.

 

  5.11.2 MIP shall have the right for a period of three (3) years after
receiving any report or statement with respect to royalties or milestones due
and payable to appoint an independent certified public accountant reasonably
acceptable to BIOMEDICA to inspect the relevant records of BIOMEDICA and its
Affiliates and Sub-licensees to verify such report or statement. MIP may
exercise this right once with respect to each year’s Net Sales. If the right is
not exercised during the three (3) year period described, the report shall be
deemed accepted. MIP may exercise this right only once in any year.

 

  5.11.3 BIOMEDICA and Sub-licensees shall each make its records available for
inspection by such independent certified public accountant during regular
business hours at such place or places where such records are customarily kept,
upon reasonable notice from MIP, solely to verify the accuracy of the reports
and payments. Such inspection right shall not be exercised more than once in any
Calendar Year.

 

  5.11.4 MIP agrees to hold in strict confidence and use only for the purpose
described in this Article 5 all information concerning payments and reports, and
all information learned in the course of any audit or inspection (and not to
make copies of such reports and information), except to the extent necessary for
MIP to reveal such information in order to enforce its rights under this
Agreement or if disclosure is required by law, regulation or judicial order. The
results of each inspection, if any, shall be binding on both Parties.

 

  5.11.5 MIP shall pay for such inspections, except that in the event there is
any upward adjustment in aggregate royalties payable for any year shown by such
inspection of more than ****** of the amount paid, BIOMEDICA shall pay for such
inspection. Any overpayments shall be fully creditable against amounts payable
in subsequent payment periods.

 

20

 

 

*Confidential Treatment Requested*



--------------------------------------------------------------------------------

  5.11.6  Any upward adjustment in aggregate royalties payable for any year
shown by such inspection of not more than ****** of the amount paid shall not be
deemed a Material Breach according to article 11.4, but shall be repayable by
BIOMEDICA in full with interest as set forth in article 5.12 and promptly be
paid upon MIP’s request.

 

  5.11.7  BIOMEDICA shall include in each sub-license or commercialization
agreement entered into by it pursuant to this Agreement a provision requiring
the Sub-licensee or commercialization partner to keep and maintain adequate
records of sales made pursuant to such sub-license or commercialization
agreement and to grant access to such records by the aforementioned independent
public accountant for the reasons specified in this article.

 

5.12 Tax Withholding. All payments pursuant to this Agreement are exclusive of
any applicable Value Added Tax. Withholding tax applied by a government of any
country of the Territory on payments made by BIOMEDICA to MIP hereunder shall be
borne by MIP. BIOMEDICA, its Affiliates and Sub-licensees, shall cooperate with
MIP to enable MIP to claim exemption therefore under any double taxation or
similar agreement in force and shall provide to MIP proper evidence of payments
of withholding tax and assist MIP by obtaining or providing in as far as
reasonably possible the required documentation for the purpose of MIP’s returns.
BIOMEDICA undertakes to make all payments due under this Agreement that are
subject to a withholding tax treatment, including double taxation or similar
agreement, from the USA.

 

5.13 Interest Due. In case of any delay in payment (including underpayment) by
BIOMEDICA to MIP not occasioned by Force Majeure, interest on the overdue
payment shall accrue at an annual interest rate, compounded monthly, equal to
the ******, as determined for each month on the last day of that month, assessed
from the day payment was initially due. The foregoing interest shall be due from
BIOMEDICA without any special notice.

6. CALL BACK OPTION AND

RIGHT OF FIRST DISCUSSIONS.

 

6.1 Call Back Option. Subject to the provisions of this article 6, Novartis
shall have a one time call back option to re-acquire the rights to the Compound
and Product in the event that worldwide Net Sales of the Product first reaches
****** in a calendar year (“Call Back Option”).

 

6.2

Information. In order to enable Novartis to determine whether it wishes to
exercise the Call Back Option, MIP and/or Novartis shall be entitled to perform
a full due diligence of all the information reasonably available to BIOMEDICA,
at MIP’s and/or

 

21

 

 

*Confidential Treatment Requested*



--------------------------------------------------------------------------------

 

Novartis’ expense, such information shall include, but not be limited to all
relevant clinical data, manufacturing data, marketing data, and other data
reasonably needed by MIP for reviewing its interest in exercising the Call Back
Option. BIOMEDICA shall give access to MIP or Novartis to all information
necessary to complete the due diligence.

 

6.3 Exercise of Call-Back Option. If Novartis exercises the Call-Back Option
(“Call Back Exercise”), the following rights and obligations shall apply as
between the Parties:

 

  6.3.1 MIP shall immediately notify BIOMEDICA in writing that Novartis has
initiated the Call-Back Exercise.

 

  6.3.2 This Agreement, including the licenses and rights granted by MIP to
BIOMEDICA shall terminate and BIOMEDICA shall grant to MIP an exclusive,
worldwide license in the BIOMEDICA Field under all BIOMEDICA Know-How and
BIOMEDICA’s interest in any Third Party intellectual property if such interest
may be conveyed, as necessary for MIP or Novartis to develop, make, use, sell,
offer for sale and import the Compound and/or Products, and MIP or Novartis
shall conduct (or have conducted) under its control the Commercialization of the
Product. BIOMEDICA undertakes to use Commercially Reasonable Efforts to secure
sub-license rights under any Third Party intellectual property.

 

  6.3.3 In return for the termination of this Agreement and for the grant of the
license in article 6.3.2, following MIP’s receipt of payment by Novartis, MIP
shall pay to BIOMEDICA a portion of such Novartis payment in an amount equal to
BIOMEDICA’s percent of worldwide Net Sales contribution generated, such payment
to BIOMEDICA not to exceed a maximum amount of ****** of the total Novartis
payment to MIP. MIP acknowledges and agrees that should a portion of the
Novartis payment is due to an additional sublicense of MIP such payment will be
owed and paid by MIP.

 

  6.3.4 In the event that Novartis at its sole discretion, decides to involve
BIOMEDICA in the further Development of the Compound after Novartis has
exercised the Call Back Option, BIOMEDICA and Novartis may discuss the nature
and scope of such BIOMEDICA involvement and agree in writing the nature of any
further BIOMEDICA involvement, but there shall be no obligation on MIP to do so.

 

  6.3.5 All obligations on BIOMEDICA to pay Milestones as set forth in article 5
which at the time of the Call Back Exercise, are not already due and payable
pursuant to article 5, shall lapse.

 

22

 

 

*Confidential Treatment Requested*



--------------------------------------------------------------------------------

  6.3.6 For the sake of clarity MIP will not pay BIOMEDICA any other payments or
royalties.

 

  6.3.7 Any Third Party sub-licenses granted by BIOMEDICA will be transferred to
Novartis.

 

6.4 Non-Exercise of Call Back Option. If Novartis does not exercise the Call
Back Option, this Agreement shall continue but the Contingent Milestones shall
be thereafter be due as set forth in article 5.4.

7. INTELLECTUAL PROPERTY

 

7.1 Inventions and Know-How.

 

  7.1.1 MIP Patent Prosecution. MIP agrees it will not abandon, to the extent
under MIP control, any Novartis Patent in any country or region of the
Territory.

 

7.2 Infringement Claims by Third Parties

 

  7.2.1 Notice. If the manufacture, use or sale of Product results in a claim or
a threatened claim by a Third Party against a Party hereto for patent
infringement or for inducing or contributing to patent infringement
(“Infringement Claim”), the Party first having notice of an Infringement Claim
shall promptly notify the other in writing. The notice shall set forth the facts
of the Infringement Claim in reasonable detail.

 

  7.2.2 Third Party Licenses. In the event the Parties agree that practicing
under the Novartis Patents in connection with manufacture, use or sale of the
Compound or the Product in a country would infringe a Third Party Patent and a
license to such Third Party Patent is available and BIOMEDICA in its sole
discretion determines that it requires such a license, the Parties agree that:

 

  7.2.2.1  BIOMEDICA will use commercially reasonable efforts to obtain any such
required licenses under the Third Party’s Patents; and

 

  7.2.2.2  In the event that BIOMEDICA obtain any such required licenses from
Third Party under which BIOMEDICA shall pay the Third Party certain royalties,
BIOMEDICA may deduct such Third Party payment from its royalty payments to MIP
under article 5 but in no event will such deductions reduce the Royalty payments
in any quarter to MIP by greater than ******.

 

23

 

 

*Confidential Treatment Requested*



--------------------------------------------------------------------------------

  7.2.3 Litigation. If a Third Party asserts that a patent, trademark or other
intellectual properties owned by it is infringed by the importation,
manufacture, offer for sale, use or sale of Compound or Product, or if either
Party learns of a claim or assertion that the manufacture, use, marketing,
promotion, importation, offer for sale, distribution or sale of Compound or
Product infringes or otherwise violates the intellectual property rights of any
Third Party, then such Party will promptly notify the other Party in writing.
MIP and/or Novartis will have the first right, but not the obligation, to
control such defense at their own expense. If MIP/Novartis does not assume
control of such defense within 120 days of the notice described above, then
BIOMEDICA shall have the right to control such defense at its own expense. In
any event, the Party not controlling such defense will have the right to be
represented in any such action by counsel of its choosing at its own expense;
this includes Novartis. The Party controlling such defense shall keep the other
Party advised of the status of such action and shall consider recommendations
made by the other Party in respect thereto. The Party not controlling such
defense will assist and cooperate in any such infringement litigation at the
defending Party’s reasonable request and expense. The costs and expenses
(including attorneys’ fees) of any suit brought in accordance with this Article
shall be borne by the Party controlling the prosecution of such suit. Any costs
borne by BIOMEDICA in accordance with this article shall however be entirely
off-set against any payments due to MIP under Article 5.

 

7.3 Infringement Claims Against Third Parties

 

  7.3.1 Notice. If any Novartis Patents are infringed by a Third Party, the
Party to this Agreement first having knowledge of such infringement, or
knowledge of a reasonable probability of such infringement, shall promptly
notify the other in writing. The notice shall set forth the facts of such
infringement in reasonable detail.

 

  7.3.2

Institution of Proceedings. MIP and/or Novartis shall have the primary right,
but not the obligation, to institute, prosecute, and control with its own
counsel at its own expense any action or proceeding with respect to infringement
of the claims of such Novartis Patents. In the event MIP/Novartis does not take
any action with respect to any such infringement within 120 days after receiving
notice of such infringement thereof, BIOMEDICA may request in writing permission
to undertake such defense thereof, at its own expense. The Party undertaking the
defense shall have the sole charge and direction of the defense of any such suit
or action and the other Party including Novartis shall have the right,

 

24



--------------------------------------------------------------------------------

 

but not the obligation and at its own expense, to be represented in such action
by its own counsel action. Each Party agrees to cooperate fully in the
prosecution of any such suit or action undertaken hereunder by the other Party
and to provide all evidence in its reasonable control.

 

  7.3.3 Division of Damages Award. Each Party shall recover their respective
actual out-of-pocket expenses, or equitable proportions thereof, associated with
any litigation or settlement thereof from any recovery made by any Party. Any
excess amount allocated as a damage award shall be shared between the Parties as
follows: MIP shall be allocated an amount equal to its royalty loss and
BIOMEDICA shall be allocated the remainder of damages; any amount allocated as a
penalty shall be shared equally between the Parties.

 

  7.3.4 Settlement. The Parties shall keep each other informed of the status of
and of their respective activities regarding any litigation or settlement
thereof concerning Product; provided, however, that no settlement or consent
judgment or other voluntary final disposition of a suit under this article 7 may
be undertaken without the consent of the other Party if such settlement would
require the other Party to be subject to an injunction or to make a monetary
payment or would otherwise adversely affect the other Party’s rights under this
Agreement.

 

7.4 Notice of Certification. MIP and BIOMEDICA each shall immediately give
notice to the other of any certification filed under the “U.S. Drug Price
Competition and Patent Term Restoration Act of 1984” (or its foreign equivalent)
claiming that a Novartis Patent is invalid or that infringement will not arise
from the manufacture, use or sale of any Product by a Third Party.

 

  7.4.1 If MIP decides not to bring infringement proceedings against the entity
making such a certification, MIP shall give notice to BIOMEDICA of its decision
not to bring suit within twenty-one (21) days after receipt of notice of such
certification.

 

  7.4.2 BIOMEDICA may then, but is not required to, bring suit against the Party
that filed the certification at its own expense.

 

  7.4.3 Any suit by BIOMEDICA or MIP shall either be in the name of BIOMEDICA or
in the name of MIP, or jointly in the name of BIOMEDICA and MIP, and further
including Novartis as may be required by law.

 

25



--------------------------------------------------------------------------------

  7.4.4 For this purpose, the Party not bringing suit shall execute such legal
papers necessary for the prosecution of such suit as may be reasonably requested
by the Party bringing suit.

 

7.5 Patent Term Extensions. The Parties shall cooperate in good faith with each
other in gaining patent term extension wherever applicable to the Compound or
Product. All filings for such extension shall be made by MIP, provided, however,
that in the event that if MIP elects not to file for an extension, it shall
(i) inform BIOMEDICA of its intention not to file and (ii) BIOMEDICA shall have
the right to file for such extension.

 

7.6 BIOMEDICA New Intellectual Property.

 

  7.6.1 Ownership of BIOMEDICA New Intellectual Property. During the Term of the
Agreement, New Intellectual Property shall be owned by BIOMEDICA. BIOMEDICA
shall inform MIP of new patent applications and action on them in the report
provided by BIOMEDICA to MIP pursuant to section 4.2.

 

  7.6.2 BIOMEDICA shall have the sole right to file, prosecute, and maintain all
of the patents within the BIOMEDICA New Intellectual Property included herein,
and shall have the right to determine whether or not, and where, to file a
patent application, to abandon the prosecution of any patent or patent
application, or to discontinue the maintenance of any patent application.

 

  7.6.3 Should MIP terminate this Agreement due to a breach by BIOMEDICA of its
obligation hereunder, BIOMEDICA shall grant to MIP a perpetual, world-wide,
royalty-bearing, exclusive license to such BIOMEDICA New Intellectual Property,
with the right to grant sublicenses, to use any BIOMEDICA New Intellectual
Property invented or generated by persons obliged to assign their rights to
BIOMEDICA in the BIOMEDICA Field. The royalty rate on the MIPs’ Net Sales of the
product shall be determined by the Parties upon termination of the Agreement,
shall be based on reasonable commercial terms and in no event shall exceed
****** of the royalty rates payable by BIOMEDICA under section 5.5 of this
Agreement.

 

  7.6.4 BIOMEDICA New Intellectual Product that relates to the Product or the
Compound may be subject to rights by Novartis, during the Term of this
Agreement.

 

7.7 Trademark.

 

  7.7.1 Generalities. MIP is the owner of all right and title in and to the
ONALTA Trademark throughout the Territory including but not limited to all
applications therefore and registrations thereof and all goodwill associated
therewith.

 

26

 

 

*Confidential Treatment Requested*



--------------------------------------------------------------------------------

  7.7.2 Use of the Trademarks. BIOMEDICA and/or its Sub-licensee shall promote,
market, sell and distribute the Product in the Territory under the Trademark
during the Term.

 

  7.7.3 Quality Control Standards; Compliance with Laws: Upon MIP prior written
request, BIOMEDICA shall furnish to MIP a sample of products and materials
bearing the TRADEMARK. If MIP reasonably and in good faith believes the samples
bearing the TRADEMARK do not meet a Minimum Quality Threshold (as defined
below), MIP shall notify BIOMEDICA in writing, and MIP shall have a reasonable
period of time (but in no event more than 30 days from the date of receipt of
notice) to make the changes and/or corrections that the parties mutually agree
are necessary to protect the TRADEMARK. For purposes of this Agreement, “Minimum
Quality Threshold” shall mean, with respect to each product or advertising
material bearing the TRADEMARK, the level of quality necessary to comply: (a) in
all material respects, with the respective specifications and technical
requirements of MIP’s customers applicable to such product; and (b) in all
respects, with all statutory and regulatory standards applicable to such product
or product advertising.

 

  7.7.4 BIOMEDICA agrees to cooperate with MIP in facilitating MIP’s control of
such nature and quality, to permit reasonable inspection of BIOMEDICA
operations, and to supply MIP with specimens of all uses of the ONALTA mark upon
request. BIOMEDICA shall comply with all applicable laws and regulations and
obtain all appropriate government approvals pertaining to the sale, distribution
and advertising of goods and services covered by this license.

 

  7.7.5 BIOMEDICA agrees to use the ONALTA mark only in the form and manner and
with appropriate legends as prescribed from time to time by MIP, and not to use
any other trademark or service mark in combination with the ONALTA mark without
prior written approval of MIP.

 

  7.7.6 Domain Name and Website Agreement provision. The Parties shall enter
into a separate Domain name and website agreement within 120 days of the
Effective Date I connection with the Onalta domain name.

 

  7.7.7 BIOMEDICA agrees to notify MIP of any unauthorized use of the ONALTA
mark by others promptly as it comes to BIOMEDICA’s attention. MIP shall have the
sole right and discretion to bring infringement or other proceedings involving
the ONALTA mark. BIOMEDICA agrees to cooperate in any investigation or suit in
the Territory relating to the ONALTA mark at the expense of MIP.

 

27



--------------------------------------------------------------------------------

8. REPRESENTATIONS AND WARRANTIES

 

8.1 MIP Representations and Warranties

 

  8.1.1 This Agreement has been duly executed and delivered by MIP and
constitutes the valid and binding obligation of MIP, enforceable against MIP in
accordance with its terms except as enforceability may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium and other laws
relating to or affecting creditors’ rights generally and by general equitable
principles. The execution, delivery and performance of this Agreement have been
duly authorized by all necessary action on the part of MIP, its officers and
directors.

 

  8.1.2 As of the Effective Date MIP owns or Controls or otherwise possesses
adequate licenses or other rights necessary to make, use and sell the Compound
and the Product covered by the Novartis Patents and to grant the sublicenses
provided herein; and the granting of the license to BIOMEDICA hereunder does not
violate any right known to MIP of a Third Party.

 

  8.1.3 The execution, delivery and performance of this Agreement by MIP does
not conflict with any agreement, instrument or understanding, oral or written,
to which it is a party or by which it may be bound, and to the best of its
knowledge, does not violate any material law or regulation of any court,
governmental body or administrative or other agency having authority over it.

 

  8.1.4 MIP has disclosed to BIOMEDICA any and all material information in its
Control pertaining to the suitability of Compound as a pharmaceutical candidate.

 

  8.1.5 MIP is not currently a Party to, and during the term of this Agreement
will not enter into, any agreements, oral or written, that are inconsistent with
its obligations under this Agreement. MIP has disclosed to BIOMEDICA that ******
is currently unavailable. Should ****** become available, BIOMEDICA shall have
the right, at its option, to expand its Territory to include ******. No upfront
payments will be required for BIOMEDICA to exercise this option.

 

28

 

 

*Confidential Treatment Requested*



--------------------------------------------------------------------------------

  8.1.6 MIP is duly organized and validly existing under the laws of the country
of the United States and has full legal power and authority to enter into this
Agreement.

 

  8.1.7 MIP is not subject to any order, decree or injunction by a court of
competent jurisdiction which prevents or materially delays the consummation of
the transactions contemplated by this Agreement.

 

8.2 BIOMEDICA Representations and Warranties

 

  8.2.1 This Agreement has been duly executed and delivered by BIOMEDICA and
constitutes the valid and binding obligation of BIOMEDICA, enforceable against
BIOMEDICA in accordance with its terms except as enforceability may be limited
by bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles. The execution, delivery and performance of this Agreement
have been duly authorized by all necessary action on the part of BIOMEDICA, its
officers and directors;

 

  8.2.2 BIOMEDICA is not currently a Party to, and during the term of this
Agreement will not enter into, any agreements, oral or written, that are
inconsistent with its obligations under this Agreement;

 

  8.2.3 BIOMEDICA is duly organized and validly existing under the laws of
Greece and has full legal power and authority to enter into this Agreement; and

 

  8.2.4 BIOMEDICA is not subject to any order, decree or injunction by a court
of competent jurisdiction which prevents or materially delays the consummation
of the transactions contemplated by this Agreement.

 

  8.2.5 BIOMEDICA has sufficient credit commitments and/or capital commitments,
such that it will be able to develop and commercialize Products within all
countries in the Territory, consistent with the scope of and pursuant to the
license granted herein.

 

  8.2.6 BIOMEDICA has obtained any approval or consent needed from BIOMEDICA’s
shareholders or its Board of Directors, to execute this Agreement and perform
the activities specified herein.

 

  8.2.7

BIOMEDICA acknowledges and agrees that MIP is the owner of the ONALTA mark and
further agrees that it will do nothing inconsistent with such ownership and that
all use of the ONALTA mark by BIOMEDICA shall inure to the benefit of and be on
behalf of MIP. BIOMEDICA will not apply to register the ONALTA mark in its own
name but shall assist MIP in filing any applications to register the ONALTA mark
in the name of MIP or its designated agents, to

 

29



--------------------------------------------------------------------------------

 

the extent the same have not already been filed, and in recording this Agreement
with appropriate government authorities. BIOMEDICA agrees that nothing in this
Trademark License or any related document shall give BIOMEDICA any right, title
or interest in the ONALTA mark other than the right to use the ONALTA mark in
the Territory and consistent with this Trademark License and BIOMEDICA agrees
that it will not attack the title of MIP in the ONALTA mark or the validity of
this Trademark License.

 

8.3 THE LIMITED WARRANTIES CONTAINED IN THIS ARTICLE ARE THE SOLE WARRANTIES
GIVEN BY THE PARTIES AND ARE MADE EXPRESSLY IN LIEU OF AND EXCLUDE ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE,
INFRINGEMENT OR OTHERWISE, AND ALL OTHER EXPRESS OR IMPLIED REPRESENTATIONS AND
WARRANTIES PROVIDED BY COMMON LAW, STATUTE OR OTHERWISE ARE HEREBY DISCLAIMED BY
BOTH PARTIES.

9. CONFIDENTIALITY

 

9.1 Confidentiality. Subject to the exercise of the licenses granted in Article
2, during the Term of this Agreement, and for a period of five (5) years
thereafter, each Party hereto will maintain in confidence all information
generated under this Agreement as well as any information disclosed by the other
Party hereto (“Confidential Information”). Neither Party shall use, disclose or
grant use of such Confidential Information except as required under this
Agreement. Each Party shall use the same standard of care as it uses to protect
its own Confidential Information to ensure that its and its Affiliates’
employees, agents, consultants, Sub-licensee(s) and clinical investigators only
make use of Confidential Information for the purpose of this Agreement and do
not disclose or make any unauthorized use of such Confidential Information. Each
Party shall promptly notify the other upon discovery of any unauthorized use or
disclosure of Confidential Information.

 

  9.1.1 Confidential Information shall not include any information which and to
the extent: was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure by the other Party; was
generally available to the public or otherwise part of the public domain at the
time of its disclosure to the other Party; becomes generally available to the
public or otherwise part of the public domain after its disclosure and other
than through any act or omission of the receiving Party in breach of this
Agreement; was disclosed to the receiving Party, by a Third Party who had no
obligation to the other Party not to disclose such information; or was
independently developed by the receiving Party without reference to the
disclosure by the other Party.

 

30



--------------------------------------------------------------------------------

9.2 The Parties agree that the material financial terms of the Agreement and the
reports described in article 4.2 shall be considered the Confidential
Information of both Parties.

 

9.3 Each Party may disclose the Confidential Information to the extent such
disclosure is reasonably necessary in filing or prosecuting patent applications,
prosecuting or defending litigation, or complying with any applicable statute or
governmental regulation provided such Party has given the disclosing Party
prompt written notice allowing it to limit such disclosure. In addition, either
Party may disclose Confidential Information to its Affiliates and to its
Sub-licensees; provided, however, in connection with any such disclosure the
disclosing Party shall secure confidential treatment of such Confidential
Information.

 

9.4 The Parties shall undertake to ensure that all their employees who have
access to Confidential Information of the other Party are under obligations of
confidentiality fully consistent with those provided in this article.

 

9.5 BIOMEDICA agrees that the Confidential Information it receives, including
but not limited to the financial information, may be disclosed by MIP to
Novartis without further notice, provided that Novartis shall be subject to the
same confidential obligations as MIP, as set forth herein.

10. ANNOUNCEMENT, PUBLICITY AND PUBLICATIONS

 

10.1 Except with the prior written consent of the other Party not to be
unreasonably withheld, neither Party hereto shall make any disclosure to any
third Party except Affiliates concerning the terms of this Agreement. Each Party
will inform the other prior to the disclosure of this Agreement or any of its
terms to any government authorities or agencies and will observe all reasonable
requirements of the other in regard to any such disclosure. In addition, MIP may
make a public statement, including in analyst meetings, concerning this
Agreement or the progress of the Product, at MIP’s discretion including but not
limited to the events described in Exhibit D. The restrictions on disclosure
specified herein shall not apply to announcements required by law or regulations
or stock exchange rules, including announcements required by law, regulations or
stock exchange rules to be made by either Party to their respective
shareholders. It is, however, the Parties’ intent that they will co-ordinate to
such extent as may be reasonably possible with respect to the wording of any
such announcements and that the financial terms of this Agreement shall not be
made public.

 

10.2 BIOMEDICA will, and will cause its Sub-licensees to obtain MIP’s prior
written permission to use MIP’s name, symbols and any other marks in any form of
publicity.

 

31



--------------------------------------------------------------------------------

10.3 None of BIOMEDICA, its Affiliates, or any of its or its Affiliates’ or
present any information, including, without limitation, the results of any work
performed under the Agreement, or preclinical or clinical studies with respect
to the Compound or Product, without MIP’s prior written consent. Neither party
shall have the right to publish or present Confidential Information of the other
party.

11. TERM AND TERMINATION

 

11.1 Term. Unless earlier terminated as provided under article 6, 11.2 or 11.3
the term of this Agreement shall commence as of the Effective Date and shall
remain in full force and effect on a country-by-country basis until the end of
the last to expire payment obligations of BIOMEDICA under article 5.6 (“Term”).

 

11.2 Accrued Obligations. Except where explicitly provided elsewhere herein or
in any applicable laws, termination of this Agreement for any reason, or
expiration of this Agreement, will not affect: (i) obligations, including the
payment of any royalties or other sums which have accrued as of the date of
termination or expiration, and (ii) rights and obligations which, from the
context thereof, are intended to survive termination or expiration of this
Agreement.

 

11.3 Termination For Insolvency. Either Party may terminate this Agreement
immediately upon delivery of written notice to the other Party (a) upon the
institution by or against the other Party of insolvency, receivership or
bankruptcy proceedings or any other proceedings for the settlement of the other
Party’s debts; provided, however with respect to involuntary proceedings, that
such proceedings are not dismissed within one hundred and twenty (120) days;
(b) upon the other Party’s making an assignment for the benefit of creditors;
(c) upon the other Party’s dissolution or ceasing to do business.

 

11.4 Material Breach. If either Party is in breach of any material obligation
hereunder and, in the case of a breach capable of remedy, it shall not have been
remedied by the defaulting Party within sixty (60) days of written notice
specifying the breach and requiring its remedy, the Party not in breach of the
material obligation may forthwith terminate this Agreement by notice without
prejudice to the accrued rights of either Party.

 

11.5 Change of Control. MIP may be forced to terminate this Agreement in the
event that Novartis exercises its right in the MIP_NOVARTIS License Agreement to
terminate caused by change of control of MIP by a Direct Competitor of Novartis.
MIP shall upon signing of this Agreement use its best efforts to seek to obtain
a commitment from NOVARTIS that this Sub-license Agreement and any similar
sub-license agreements related to the Compound and the Product shall survive any
termination of the MIP-NOVARTIS Agreement under this section so as to reasonably
protect the investment and expectations of all sub-licensees.

 

32



--------------------------------------------------------------------------------

11.6 Effect Of Termination.

 

  11.6.1  Effect On License. Upon the expiration or earlier termination of this
Agreement, the rights licensed under this Agreement shall be treated as follows:

 

  11.6.1.1  Upon expiration of the Term, BIOMEDICA shall have a fully paid-up,
perpetual, irrevocable, royalty-free, transferable, worldwide, non-exclusive
right and license under the Novartis Patents and Know-How existing as of the
date of such expiration to make, use, offer to sell, import and sell Product in
the Territory.

 

  11.6.1.2  Upon early termination pursuant to article 6, 11.2, 11.3 or 11.4,
all rights to the Compound and Product shall revert to MIP, including but not
limited to the licenses granted under article 2.1 and 2.2.

 

  11.6.2  Effect On Trademark.

 

  11.6.2.1  Upon expiration of the Term, BIOMEDICA and/or its Sub-licensee may
continue to use the Trademark in connection with the sale of the Product.

 

  11.6.2.2  Upon early termination of this Agreement by MIP pursuant to article
11.2, 11.3 or 11.4, all the rights to use the Trademark(s) shall revert to MIP.
BIOMEDICA agrees to immediately discontinue all use of the ONALTA mark and any
term confusingly similar thereto, and to delete the same from its corporate or
business name, to cooperate with MIP or its appointed agent to apply to the
appropriate authorities to cancel recording of any trademark license from all
government records, to destroy all printed materials bearing the ONALTA mark or
return the same to MIP at MIP’s sole discretion, and that all rights in the
ONALTA mark and the good will connected therewith shall remain the property of
MIP.

 

  11.6.3  Ongoing Obligations.

 

  11.6.3.1  Upon expiration or termination of this Agreement for any reason,
each Party shall immediately return to the other Party or destroy any
Confidential Information disclosed by the other Party, except for one copy which
may be retained to determine its continuing obligations pursuant to this
Agreement.

 

33



--------------------------------------------------------------------------------

  11.6.3.2  Upon early termination by MIP pursuant to article 11.2, 11.3 or 11.4
above, BIOMEDICA shall have no further right to use or refer to the Know-How,
and BIOMEDICA shall transfer to MIP all documentation embodying or referring to
the Know-How.

 

  11.6.3.3  Upon early termination by MIP pursuant to articles 11.2, 11.3 or
11.4 above and at MIP’ election, BIOMEDICA will immediately transfer ownership
of all Marketing Authorizations and shall give an access right to all clinical
development, regulatory and manufacturing data, as well as to all other relevant
information to MIP, which shall be free to use it.

 

  11.6.3.4  Upon early termination by MIP pursuant to article 11.2, 11.3 or 11.4
above, BIOMEDICA shall transfer to MIP upon MIP’ request all its stock of
Compound and Product at cost.

 

  11.6.3.5  Upon early termination of this Agreement by MIP pursuant to article
11.2, 11.3 or 11.4 above and at MIP’s election, BIOMEDICA shall grant and hereby
grants to MIP, the right to use any BIOMEDICA pre-clinical and clinical trial
results, regulatory files and filings related to Product and Compound. In
addition, BIOMEDICA shall provide at MIP’ request, the reasonable assistance of
appropriate BIOMEDICA personnel in connection with the transfer therewith.

 

  11.6.3.6  Inventory. Notwithstanding the foregoing, upon early termination of
this Agreement pursuant to articles 11.2 or 11.3 but not under article 6,
BIOMEDICA shall have the right to sell all remaining Product in its inventory
within six (6) months after the date of termination, subject to the payment to
MIP of the amounts specified in article 5. Thereafter, BIOMEDICA agrees to
destroy any remaining supply of Product at MIP’s request.

12. INDEMNIFICATION AND INSURANCE

 

12.1

BIOMEDICA will indemnify, defend and hold MIP and Novartis harmless from and
against any and all costs, losses, claims, liabilities, fines, penalties,
damages, expenses, court costs, interest, and reasonable fees and disbursements
of counsel,

 

34



--------------------------------------------------------------------------------

 

consultants, and expert witnesses (“Damages”) incurred or suffered by MIP
arising out of or resulting from: (i) BIOMEDICA’s breach of a material term if
this Agreement; (ii) BIOMEDICA’s breach of any of its representations or
warranties hereunder; or (iii) the development, handling, use, marketing, sale
or other disposition, of Compound and/or Product by any of BIOMEDICA, its
Affiliates, Sub-licensees, and their contractors in the BIOMEDICA Field except
to the extent that such Damages are due to MIP’s or MIP’s directors, officers,
employees, or Affiliates negligence or willful misconduct.

 

12.2 MIP will indemnify, defend and hold BIOMEDICA harmless from and against any
and all Damages incurred or suffered by BIOMEDICA arising out of or resulting
from: (i) MIP’ breach of a material term if this Agreement; (ii) MIP’s breach of
any of its representations or warranties hereunder or failure to perform duly
and punctually any of its covenants, agreements, or undertakings contained in
this Agreement; except to the extent that such Damages are due to BIOMEDICA’s or
BIOMEDICA’s directors, officers, employees, or Affiliates negligence or willful
misconduct.

 

12.3 The Parties agree as follows:

 

  12.3.1  Each Party shall give the other Party prompt written notice of any
claim or threat of claim it receives with respect to any matter for which it may
be entitled to indemnification, and the indemnifier shall thereafter defend or
settle any such claim at the indemnifier’s sole expense, with counsel selected
by the indemnifier. In the defense or settlement of any such claim, the
indemnified Party shall co-operate with and assist the indemnifier to the extent
reasonably possible, but the indemnifier shall bear and pay any and all expenses
incurred by the indemnified Party in providing such co-operation and assistance,
either directly or upon request of the indemnified Party who has incurred such
expense. Failure to give notice shall not constitute a defense, in whole or in
part, to any claim by any indemnified person hereunder except to the extent the
rights of the indemnifier are materially prejudiced by such failure to give
notice.

 

  12.3.2  Notwithstanding the foregoing, upon any claim being made by a person
not a Party to this Agreement (and not an Affiliate of a Party) with respect to
any matter to which the foregoing indemnities relate, the indemnified Party may
make settlement of such claim on not less than 30 days prior written notice of
the proposed terms thereof to the indemnifier; provided, however, that if within
said 30-day period the indemnifier shall have requested the indemnified Party
not to settle such claim and to deny such claim, the indemnified Party will
promptly comply and the indemnifier shall have the right to defend the claim at
the indemnifier’s sole expense and with counsel reasonably acceptable to the
indemnified Party. In the event that the indemnifier has not responded to such
notice within such 30-day period, such absence of response shall be deemed a
written consent to the proposed settlement.

 

35



--------------------------------------------------------------------------------

  12.3.3  Notwithstanding that the indemnifier has assumed the defense of any
claim with counsel selected by the indemnifier, the indemnified Party shall have
the right to employ its own counsel, at its sole expense. If, in good faith, an
indemnified Party concludes that there are specific defenses available to the
indemnified Party which are different from or in addition to those available to
the indemnifier with respect to the scope of the foregoing indemnities, then
such indemnified Party shall have the right to direct the defense of any such
defense of any such claim and each Party shall pay all its own costs, fees and
damages.

 

  12.3.4  Neither Party will conduct itself in a way that could prejudice the
defense of any such claims or threats.

 

12.4 References in this Article 12 to a Party that may be entitled to
indemnification shall also include its Affiliates and its and their officers,
directors, employees and agents.

 

12.5 The Parties agree to maintain insurance, including but not limited to
product liability insurance and Clinical Trial insurance in the case of
BIOMEDICA, with respect to their activities hereunder. Such insurance shall be
in such amounts and subject to such deductibles based upon standards prevailing
in the industry at the time. The Parties may satisfy its obligations under this
article through self-insurance to the same extent.

 

12.6 Limitation of Damages. Neither Party nor its affiliates shall have any
liability for any special, incidental, or consequential damages, including, but
not limited to the loss of opportunity, revenue or profit, in connection with or
arising out of this Agreement, even if it shall have been advised of the
possibility of such damages.

 

  12.6.1  In the event of a material breach by MIP of this Agreement then
BIOMEDICA’s royalty rate under this Agreement to MIP is reduced by ******.

13. INFORMATION ON CLINICAL SAFETY

AND PHARMACOVIGILANCE

 

13.

BIOMEDICA shall be fully responsible for ensuring regulatory compliance with all
pharmacovigilance obligations, including the holding and maintaining of a safety
database for the Compound and the Product including post marketing surveillance.
Within thirty days (30) of the Effective date, MIP will provide a copy of any
existing global safety database relating to the

 

36

 

 

*Confidential Treatment Requested*



--------------------------------------------------------------------------------

 

Product to BIOMEDICA. BIOMEDICA will be responsible to communicate and forward
all drug safety information including those events which require expedited
reporting under FDA and EMEA regulations, relating to both the Compound and the
Product to MIP and to the relevant regulatory authorities as dictated by their
safety report regulations. BIOMEDICA will provide on an annual basis commencing
one year from the Effective Date a summary report of the clinical and
non-clinical safety experience, format to be provided by MIP. Conversely, MIP
will provide reciprocate communication of all ongoing and future drug safety
data.

14. GOVERNING LAW AND JURISDICTION

 

14.1 The construction, validity and performance of this Agreement will be
governed in all respects by the laws of Switzerland. All disputes arising out of
or affecting this Agreement which cannot be resolved amicably shall be submitted
to the exclusive jurisdiction of the courts of the Commonwealth of
Massachusetts, U.S.A. if the defendant is MIP, or to the exclusive jurisdiction
of the courts of Athens, Greece, should BIOMEDICA be the defendant. If Novartis
is joined or is otherwise named as a defendant in any suit under this Agreement,
then the Parties agree to waive their rights to defend such suit in the above
venues, and instead submit to exclusive jurisdiction in the courts of
Basel-Stadt, Switzerland and further agree that Swiss Law shall control
interpretation of this Agreement in such proceeding.

15. MISCELLANEOUS PROVISIONS

 

15.1 Waiver. The failure on the part of BIOMEDICA or MIP to exercise or enforce
any rights conferred upon it hereunder shall not be deemed to be a waiver of any
such rights nor operate to bar the exercise or enforcement thereof at any time
or times thereafter. The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the Party entitled to enforce such term, but any such waiver
shall be effective only if in writing signed by the non-waiving Party.

 

15.2

Force Majeure. Neither Party shall be held liable or responsible to the other
Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement, other
than an obligation to make a payment, when such failure or delay is caused by or
results from fire, floods, embargoes, government regulations, prohibitions or
interventions, war, acts of war (whether war be declared or not), insurrections,
riots, civil commotions, strikes,

 

37



--------------------------------------------------------------------------------

 

lockouts, or any other cause beyond the reasonable control of the affected
Party. If a force majeure circumstance persists for more than 12 months, the
Parties shall discuss in good faith about termination of this Agreement.

 

15.3 Severability. It is the intention of the Parties to comply with all
applicable laws domestic or foreign in connection with the performance of its
obligations hereunder. In the event that any provision of this Agreement, or any
part hereof, is found invalid or unenforceable, the remainder of this Agreement
will be binding on the Parties hereto, and will be construed as if the invalid
or unenforceable provision or part thereof had been deleted, and the Agreement
shall be deemed modified to the extent necessary to render the surviving
provisions enforceable to the fullest extent permitted by law.

 

15.4 Government Acts. In the event that any act, regulation, directive, or law
of a government, including its departments, agencies or courts, should make
impossible or prohibit, restrain, modify or limit any material act or obligation
of BIOMEDICA or MIP under this Agreement, the Party, if any, not so affected
shall have the right, at its option, to suspend or terminate this Agreement as
to such country, if good faith negotiations between the Parties to make such
modifications to this Agreement as may be necessary to fairly address the impact
thereof, after a reasonable period of time are not successful in producing
mutually acceptable modifications to this Agreement.

 

15.5 Assignment. This Agreement and any NDA or Marketing Authorization described
herein may not be assigned or otherwise transferred by either Party without the
prior written consent of the other Party; provided, however, that either Party
may assign this Agreement, without the consent of the other Party, (i) to any of
its Affiliates, if the assigning Party guarantees the full performance of its
Affiliates’ obligations hereunder or (ii) in connection with the transfer or
sale of all or substantially all of its assets or business or in the event of
its merger or consolidation with another company. In all cases the assigning
Party shall provide the other Party with prompt notice of any such assignment.
Any purported assignment in contravention of this article shall, at the option
of the non assigning Party, be null and void and of no effect. No assignment
shall release either Party from responsibility for the performance of any
accrued obligation of such Party hereunder.

 

15.6 Counterparts. This Agreement may be executed in two copies, both of which
shall be deemed to be originals, and all of which shall constitute one and the
same Agreement.

 

15.7

No Agency. Nothing herein contained shall be deemed to create an agency, joint
venture, amalgamation, partnership or similar relationship between MIP and
BIOMEDICA. Notwithstanding any of the provisions of this Agreement, neither
Party shall at any time enter into, incur, or hold itself out to third Parties
as having authority to enter into or incur, on behalf of the other Party, any
commitment, expense, or liability whatsoever, and all contracts, expenses and
liabilities undertaken or incurred by

 

38



--------------------------------------------------------------------------------

 

one Party in connection with or relating to the development, manufacture or sale
Compound or Product shall be undertaken, incurred or paid exclusively by that
Party, and not as an agent or representative of the other Party.

 

15.8 Notice. All communications between the Parties with respect to any of the
provisions of this Agreement will be sent to the addresses set out below, or to
other addresses as designated by one Party to the other by notice pursuant
hereto, by internationally recognized courier or by prepaid certified, air mail
(which shall be deemed received by the other Party on the seventh Day following
deposit in the mails), or by facsimile transmission or other electronic means of
communication (which shall be deemed received when transmitted), with
confirmation by letter given by the close of business on or before the next
following day.

 

  15.8.1  If to MIP, at:

Molecular Insight Pharmaceuticals, Inc.

160 Second Street

Cambridge, MA 02142 USA

Attn: Paul Granger, General Counsel

 

  15.8.2  If to BIOMEDICA at:

BioMedica Life Sciences, Ltd.

4 Papanikoli Str.,

15232 Halandri, Athens, Greece

Attn: Ioannis Vitsaras, CEO

 

15.9 Survival. Except where explicitly provided elsewhere herein, termination of
this Agreement for any reason, or expiration of this Agreement, will not affect:
(i) obligations, including the payment of any sums which have accrued as of the
date of termination or expiration, and (ii) rights and obligations which, from
the context thereof, are intended to survive termination or expiration of this
Agreement.

 

15.10 Headings. The paragraph headings are for convenience only and will not be
deemed to affect in any way the language of the provisions to which they refer.

 

15.11 Costs. Each Party shall be responsible for its own costs and expenses
incurred in connection with negotiation and execution of this Agreement. Unless
otherwise specifically provided for herein, each Party shall bear all costs and
expenses it incurs in its’ performance of this Agreement.

 

39



--------------------------------------------------------------------------------

15.12 Entire Agreement. This Agreement shall supersede any prior agreement
between the Parties and constitutes the entire understanding of the Parties
relating to the matters referred to herein, and may only be amended by a written
document, duly executed on behalf of the respective Parties. However the terms
of the Novartis License Agreement shall prevail over any conflicting terms
contained in this territory license Agreement or the LOI.

—Signature Page to Follow—

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

BioMedica Life Sciences S.A.     Molecular Insight Pharmaceuticals Inc. Name:  
/s/ Yannis Vitsaras     Name:   /s/ Daniel Peters Title:   President & CEO    
Title:   President & CEO

 

41